          Case 3:19-cv-03132-WHO Document 111 Filed 04/07/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES

   Date: April 7, 2021            Time: 16 minutes        Judge: WILLIAM H. ORRICK
                                  1:59 p.m. to 2:15 p.m.
   Case Nos.: 19-cv-03132-WHO     Case Name: UAB "Planner5D" v. Facebook, Inc.
   20-cv-2198-WHO
   20-cv-8261-WHO


  Attorneys for Plaintiff:     Marc N. Bernstein and Will Fitton
  Attorney for Defendant:      Dale Cendali, Jacob Tracer, and Andy Bart

   Deputy Clerk: Jean Davis                           Court Reporter: JoAnn Bryce


                                        PROCEEDINGS

Hearing on motion to dismiss conducted via videoconference. The Court announces tentative.
Argument of counsel heard. Motion taken under submission; written order to follow.
